Dismissed and Memorandum Opinion filed September 15, 2005








Dismissed and Memorandum Opinion filed September 15,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00934-CR
NO.
14-05-00935-CR
____________
 
JOSEPH SEPEDA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause Nos. 949,911
& 951,674
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two charges of theft from a
person.  In accordance with the terms of
plea bargain agreements with the State, the trial court sentenced appellant on
May 6, 2004, to confinement for eight years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal in
both cases on August 18, 2005. 
Because we lack jurisdiction and appellant has no right to appeal, we
dismiss.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
In addition, the trial court entered a certification of the
defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 15, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).